Order entered January 30, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01552-CV

                 IN THE INTEREST OF C.G., III AND T.B., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. 11-1115-W-304th

                                        ORDER
        We GRANT appellee’s January 28, 2014 unopposed motion for an extension of time to

file a brief TO THE EXTENT that appellee shall file its brief on or before FEBRUARY 21,

2014.    No further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                  /s/   ADA BROWN
                                                        JUSTICE